DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0030, one line 7 (the last line), it appears that “second tubular portion 123” should be “tubular member 170”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (U.S. Patent 7,329,064).
In regard to claim 1, Byun discloses an applicator comprising:
a “liquid medicine container” 10 having an opening 12 (see Figure 2); and
a brush member 30, 32, 25 arranged adjacently to the liquid medicine container to cover the opening wherein the brush member is made up of a plurality of fibers 30  that are bundled together, the brush member
having a tubular shape in a root location located adjacently to the liquid medicine container (see Figures 3 and 4),

having a wedge shape in the top end portion (see Figure 4).

In regard to claim 2, the Byun device further comprises:
a tubular member 50, 52 in which the brush member is inserted “from the top end portion” and which is secured to the liquid medicine container, wherein
a part of the top end portion of the brush member is exposed to an outside of the tubular member from one end portion 52, located opposite to the liquid medicine container, of the tubular member,
the one end portion 52 has an inner peripheral surface in an elliptical shape (see Figure 2), and
the inner peripheral surface is in contact with an outer periphery of the brush member (see Figure 3).

In regard to claim 3, the brush member further includes an annular member 32/25 having one main surface to which the plurality of fibers are bonded, and
the annular member is arranged adjacently to the liquid medicine container to allow an inner space of the annular member to continue into an inner space of the opening.

In regard to claim 4, a dimension of a length of the part of the top end portion of the brush member is larger than a dimension of a width of a root of the part of the top end portion of the brush member (see Figure 4).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byun.
In regard to claim 5, although the Byun reference does not disclose the length of the fibers 30 are identical, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the bristles can be of any suitable length, depending on the particular profile a user wishes the end of the brush to have, without effecting the overall operation of the device, especially since the Byun reference in no way limits the length of the bristles or the profile of the end of the brush.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Zhang and Tajima references are cited as being directed to the state of the art as teachings of brush applicators wherein the root portions of the brush have a tubular shape and top end portions of the brush are tapered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
9/1/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754